—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered June 1, 1995, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The court’s summary denial of defendant’s request for a Mapp/Dunaway hearing was proper. Defendant’s initial motion papers were clearly insufficient to warrant such a hearing (see, People v Mendoza, 82 NY2d 415), and the court’s refusal to consider defendant’s supplementary affirmation alleging facts in defendant’s actual knowledge from the inception of the case was not an abuse of discretion. Defendant “fail[ed] to offer a valid excuse for not submitting the additional facts upon the original application.” (Foley v Roche, 68 AD2d 558, 568.) Furthermore, the fact that the court ordered a Huntley hearing involving the same witnesses did not obligate it to order a Mapp!Dunaway hearing as a matter of discretion (People v *297Mendoza, 82 NY2d 415, 429-430, supra). Concur — Ellerin, J. P., Sullivan, Wallach, Lerner and Buckley, JJ.